In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-22-00025-CR
          No. 02-22-00026-CR
     ___________________________

    REYNARD BEVERLY, Appellant

                    V.

         THE STATE OF TEXAS


  On Appeal from the 432nd District Court
           Tarrant County, Texas
   Trial Court Nos. 1658659D, 1658660D


  Before Birdwell, Bassel, and Womack, JJ.
    Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

       In two trial court cause numbers, Reynard Beverly entered an open plea 1 of

guilty to aggravated assault with a deadly weapon pursuant to a charge bargain under

which the State waived a second count of deadly conduct. See Harper, 567 S.W.3d at

455 (defining charge bargain). These bargains are reflected in the trial court’s second

amended certification2 of Beverly’s right of appeal. The certification shows that each

case is a plea-bargain case for which Beverly has no right of appeal. See Tex. R. App.

P. 25.2(a)(2), (d)–(e).

       We notified the parties that we lack jurisdiction over the appeals based on the

trial court’s certification and stated that unless any party filed a response showing

grounds for continuing the appeals, we would dismiss them. Although we gave the

parties the opportunity to show why this court has jurisdiction over the appeals, we

received no response. See Tex. R. App. P. 44.3. Therefore, we dismiss both of




       1
        The term “open plea” is often utilized to refer to a myriad of different types of
pleas that a defendant might enter but sometimes is a misnomer. See Harper v. State,
567 S.W.3d 450, 454 (Tex. App.—Fort Worth 2019, no pet.) (discussing the use of
the term “open plea” in the various settings it has been used, interpreted, and
reviewed and whether it should be used at all). Here, Beverly entered his plea without
the benefit of an agreement with the prosecutors regarding sentencing (a sentencing
bargain). Rather, Beverly’s punishment was left for the trial court to decide. We use
the term “open plea” in this case because that is how the plea is referred to in the trial
court’s written plea admonishments and the trial court’s judgments.

     The trial court signed a single certification that noted it applied to both cause
       2

numbers.

                                            2
Beverly’s appeals. See Tex. R. App. P. 25.2(a)(2), 43.2(f); Chavez v. State, 183 S.W.3d

675, 680 (Tex. Crim. App. 2006).

                                                     Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: August 31, 2022




                                          3